Exhibit NORTHCORE TECHNOLOGIES INC. Equity Offering (June, 2007) Subscription TO SUBSCRIBE, EACH SUBSCRIBER MUST RETURN THE FOLLOWING: a.□ Duly completed and executed Subscription Agreement (complete cover page): b.□ Subscription Funds by direction, certified cheque, bank draft, money order or wire transfer; c.□ Duly completed and executed Accredited Investor Certificate (attached as schedule “D”); and d.□ Duly completed and executed Offshore Subscriber Certificate (attached as schedule “E”, if applicable). SUBSCRIPTION AGREEMENT (for Ontario, Alberta and Non-Canadian/Non-U.S. Subscribers) TO: Northcore Technologies Inc.(the “Corporation”) RE: Equity Offering private placement of common shares in the capital of the Corporation (the “Offering”). Details of Subscription The undersigned (the “Subscriber”) hereby irrevocably subscribes, subject to the terms and conditions set forth in this subscription agreement, for common shares (the “Common Shares”) in the capital of the Corporation with the following specific purchase instructions.The particulars of the Offering and the securities issuable thereto (together with certain other material covenants and acknowledgements) are set out in Schedules “A” and “B” to this subscription agreement and certain representations and warranties to be made by the Subscriber so that the Corporation can ensure compliance with applicable securities laws are set out in Schedule “C” to this subscription agreement, all of which form part of and are hereby incorporated as part of this subscription agreement. Ontario and Alberta Subscribers: Complete and sign the Subscription Agreement and the Accredited Investor Certificate - Schedule “D”. Non Canadian and Non U.S.
